Citation Nr: 1130469	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  97-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for hemorrhoids.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) originated from July 1996 and February 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, respectively denying a rating higher than 10 percent for varicose veins of the Veteran's left leg and increasing the rating for his hemorrhoids from zero to 10 percent, but no higher.

In August 2001, the Board denied the Veteran's claims for higher ratings for these disabilities, and he appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2003, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication, taking into consideration matters raised in its order.  The Court entered judgment in March 2003.

The Secretary of VA appealed the Court's decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court).  And in an April 2004 order, granting the Secretary's motion, the Federal Circuit vacated the Court's decision and remanded the claims to the Court for further proceedings consistent with Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004), insofar as taking into account the rule of prejudicial error.

In September 2004, after considering arguments the Secretary of VA had risen in a supplemental brief, the Court again vacated the Board's August 2001 decision, but only to the extent it had denied higher ratings for the hemorrhoids and left leg varicosities.  The Court remanded these claims to the Board for further development and readjudication in compliance with directives specified.  In December 2004, the Secretary again appealed the Court's decision to the Federal Circuit, resulting in a stay of the proceedings.  It was not until March 2008 that the Federal Circuit lifted the stay of the proceedings and summarily affirmed the Court's September 2004 judgment vacating the Board's August 2001 decision.

To comply with the mandates by the Federal Circuit and the Court, the Board remanded the claims to the RO in December 2008, via the Appeals Management Center (AMC), to have the Veteran's hemorrhoids and varicose veins reexamined to reassess their severity and to provide him proper notice to comply with the Veterans Claims Assistance Act (VCAA).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

On remand, the AMC sent the Veteran this required VCAA notice in January 2009 and, after giving him time to submit additional evidence and/or argument in response, had him reexamined for VA compensation purposes in May 2009.  After considering the results of his VA examination and an additional statement he had submitted in July 2009, the AMC sent him a supplemental statement of the case (SSOC) in January 2010 continuing to deny his claims for higher ratings.  The AMC subsequently returned the file to the Board for further appellate consideration of these claims.

In a March 2010 decision, the Board continued to deny the claim for a rating higher than 10 percent for the left leg varicosities.  Whereas the Board again remanded the claim for a rating higher than 10 percent for the hemorrhoids to the RO via AMC, this time to obtain additional treatment records from the local VA Medical Center (VAMC) in Little Rock dated since February 2009, including especially concerning any emergency room treatment in February 2009.

On remand, the AMC obtained these additional VAMC treatment records, including the record of that emergency room visit in February 2009, which, incidentally, was before the Veteran's most recent VA compensation examination in May 2009.  And after considering this additional evidence, the AMC issued another SSOC in May 2011 continuing to deny the claim for a rating higher than 10 percent for the hemorrhoids.  Later in May 2011, in response to that most recent SSOC, the Veteran indicated he has no additional information or evidence to submit in support of his appeal of this remaining claim.  He therefore asked the AMC to expedite the processing of this claim by returning his case to the Board immediately or as soon as possible for further appellate consideration.


FINDING OF FACT

The Veteran has frequent recurrences of hemorrhoids, external or internal, which are large or thrombotic, irreducible, with excessive redundant tissue, but even if they also involve persistent bleeding, there is not the required indication of secondary anemia or fissures.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the hemorrhoids.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).


These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In December 2008 the Board remanded the claim, in part, to provide the Veteran this required VCAA notice, including this Dingess notice.  The remand also was to provide him other notice then required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  And as already alluded to, on remand the AMC provided him this additional notice in January 2009, notifying him of the type of evidence required to substantiate his claim for a higher rating and apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also included the necessary information concerning how VA determines disability ratings and effective dates, see Dingess, supra, and explained that medical or lay evidence must show a worsening or increase in severity of the disability and the effect this worsening or increase has on his employment and daily life, so as to also comply with Vazquez-Flores, 22 Vet. App. at 48.

Since providing that additional notice concerning Vazquez, however, the holding in that case has been overturned.  In Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit Court vacated and remanded important aspects of the Veterans Court's holding in Vazquez, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the Court/CAVC level does not shift to VA unless notice is not provided at all.

That January 2009 VCAA notice letter on remand was not issued prior to initially adjudicating the Veteran's claim, which is the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  But since providing that notice, the AMC has readjudicated the claim in the January 2010 SSOC, and again in the more recently issued May 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to that additional notice.  The Federal Circuit Court has clarified that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  That is to say, a timing error in the provision of a VCAA notice may be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Consequently, the Board finds that VA has fulfilled its duty-to-notify obligations under the VCAA.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that VCAA notice errors are not presumptively prejudicial and that, as the pleading party, it is the Veteran's burden, not VA's, to show there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records he has identified as potentially relevant.  Aside from, as mentioned, directing the providing of the necessary VCAA notice, the Board's December 2008 remand of the claim also was to obtain any additional treatment records and to provide the Veteran a VA compensation examination to reassess the severity of his hemorrhoids.  He had this additional VA compensation examination in May 2009.  In March 2010, the Board again remanded this remaining claim -  this time to obtain any additional treatment records from the local VAMC in Little Rock dated since February 2009, including especially concerning an emergency room visit in February 2009.  The AMC successfully obtained these additional treatment records following that more recent remand, including those concerning that February 2009 emergency room visit.  That emergency room visit in February 2009 was before the Veteran's May 2009 VA compensation examination, and none of the other evidence obtained concerning the evaluation and treatment he has received since that February 2009 emergency room visit, and since his May 2009 VA compensation examination, even concerns his hemorrhoids (instead, pertains to other unrelated conditions), so does not suggest a worsening of his hemorrhoids since that May 2009 VA compensation examination as to, in turn, require having him reexamined.  38 C.F.R. § 3.327(a).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).


With the exception of that February 2009 emergency room record, which, again, is dated prior to his May 2009 VA compensation examination, so preceded it, none of the evaluation and treatment records dated since that May 2009 VA compensation examination suggest a worsening of the hemorrhoids so as to warrant reexamination.  And this is true even acknowledging it has been more than two years since that May 2009 VA compensation examination because the mere passage of time does not invoke the need for another or new examination.  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Because the AMC provided the required VCAA notice, obtained the additional treatment records that needed to be obtained, and had the Veteran examined as also requested, there was compliance with the Board's December 2008 and March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Furthermore, in May 2011, in response to the most recent SSOC issued earlier that same month on remand, the Veteran indicated he had no additional information or evidence to submit in support of his appeal of this remaining claim.  He therefore asked the AMC to expedite the processing of this claim by returning his case to the Board immediately or as soon as possible for further appellate consideration.  Consequently, no further development is needed to meet the requirements of the VCAA or Court, and the Board is proceeding with the readjudication of the claim.



II.  Increased-Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Service connection for hemorrhoids was originally granted in a May 1980 decision, which assigned a 0 percent or noncompensable rating.  In a February 1998 decision, the rating was increased to 10 percent, retroactively effective from December 26, 1995.

When, as here, the appeal concerns whether the Veteran is entitled to a higher rating for a disability determined many years ago to be service connected, the present severity of the disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the Court has held that, in making this determination, VA adjudicators must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a 10 percent rating when there is evidence of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  A higher 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.

VA clinical records from the mid-to-late 1990s and through August 2000 reveal the Veteran's complaints of hemorrhoids with burning and itching, and some bleeding reported that was treated with ointment and Metamucil for stool softening.

In February 2009 he received emergency treatment at VA facility.  It was noted that he had a history of hemorrhoids and that, for the past 4 days, he had had rectal burning, itching, and some blood streaking on toilet paper.  He took Metamucil and did sitz baths for treatment of his hemorrhoids.  He was in no added distress, alert and correctly oriented in all spheres to time, place and person.  Physical examination revealed one large external hemorrhoid at the 4 o'clock position that was non-thrombosed and tender to palpation (ttp).  The diagnosis was external hemorrhoid.  For his treatment plan, he was told to add anusol cream, continue his fiber supplements, and sitz baths.

During his VA compensation examination in May 2009, so just some 3 months later, he reported a history of hemorrhoids that he said flared-up twice per month and were treated with hot sitz baths and suppositories.  The physical examination revealed external and internal hemorrhoids.  There was no bleeding noted, however.  The diagnosis was internal and external rectal hemorrhoids, grade II out of IV.

The more recent VA outpatient treatment records dated through August 2010 contain no findings concerning any further evaluation or treatment of hemorrhoids.

The existing 10 percent rating under DC 7336 takes into account the Veteran has frequent recurrences of hemorrhoids, external or internal, which are large or thrombotic, irreducible, with excessive redundant tissue.  And even if they also involve persistent bleeding, there is not the required indication of secondary anemia or fissures to warrant assigning the higher 20 percent rating.  Moreover, this additional necessary finding of anemia could only be determined based on objective data or medical findings confirming he has a low blood cell count, so not just on his mere lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011)(making clear the Board cannot make categorical exclusions of competency of lay evidence, rather, must discuss the reasons and bases for discounting its probative value).  And although supporting medical evidence is not also required to show he has the alternative fissures, he has not made any such claim or allegation that he does, or ever has, nor does the medical evidence in the file otherwise support this notion.  Consequently, the preponderance of the evidence is against his claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable and that his claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board also has considered whether the Veteran's service-connected hemorrhoids warrant additional compensation rating on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular Rating Schedule standards.   Consideration includes, but is not limited to, whether there is marked interference with employment on account of the disability - meaning above and beyond that contemplated by the assigned schedular rating, or frequent hospitalization.

There is no such suggestion or indication in this particular instance, however.  The overwhelming majority of the evaluation and treatment the Veteran has received for his hemorrhoids, if not perhaps all, has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  And there is not the required indication of marked interference with his employment, either.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  So there has to be occupational impairment over and beyond this.  

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral [for extra-schedular consideration] is required."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

The claim for a rating higher than 10 percent for the hemorrhoids is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


